Case 1:19-cv-00009-DMT-CRH Document1 Filed 01/10/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA
WESTERN DIVISION

Paul Zondo,
Plaintiff, Case No.

COMPLAINT AND DEMAND
FOR JURY TRIAL

Vv.

North Dakota Department of Corrections
and Rehabilitation,

a a ee ee ee ee ee et

Defendant.

COMES NOW Plaintiff, by and through his counsel of record, for his Complaint and

causes of action against the above-named Defendant, states and alleges as follows:
PARTIES

1s Plaintiff, Paul Zondo, is an individual person who, at all times relevant herein, was
an “employee” of Defendant’s, as the term is defined by Title VII of the Civil Rights Act
of 1964, as amended. Plaintiff is presently a resident and domiciliary of the state of North
Dakota. Plaintiff’s race is black, and he is of Liberian national origin.
2% At all times relevant herein, Defendant, the North Dakota Department of
Corrections and Rehabilitation (‘ND DOCR”), has been doing business in the State of
North Dakota and, is an “employer” of over 500 employees, as the term is defined: by
Title VII of the Civil Rights Act of 1964, as amended.
3. At all times relevant herein, ND DOCR acted by and through its agents, servants,
and employees, each of whom acted at all times relevant herein, in the course and scope
of their employment with and for ND DOCR.

JURISDICITON AND VENUE

 

4. Plaintiff bases his claims on Title VII of the Civil Rights Act of 1964, as amended,
Title 42 U.S.C. § 2000e et seg. As such, this Court has federal question subject matter
jurisdiction pursuant to Title 28 U.S.C. §§ 1331 and 1343.

EBELTOFT :

SICKLER
LAWYERS
Case 1:19-cv-00009-DMT-CRH Document1 Filed 01/10/19 Page 2 of 6

5. The employment practices alleged to be unlawful were committed within the
jurisdiction of the United States District Court for the Western District of North Dakota.

ADMINISTRATIVE PROCEDURES

 

6. More than thirty (30) days prior to the institution of this lawsuit, Plaintiff filed
charges of employment discrimination against ND DOCR with the United States Equal
Employment Opportunity Commission (“EEOC”). The allegations and adverse employment
actions which were the subject of those charges are the subject of this action. This action is
filed within 90 days of the date on which the Plaintiff received the earliest notice of right to
sue from the U.S. Department of Justice Civil Rights Division. As such, all conditions
precedent to the institution of this lawsuit have been fulfilled. |
FACTUAL BACKGROUND
7: Plaintiff was hired by ND DOCR as a Correctional Officer II on or about November 1,
2016.
8. At all times relevant herein, Plaintiff met ND DOCR’s legitimate employment
expectations.
9. From approximately November 2016, ND DOCR engaged in unlawful employment
practices in violation of Sections 703(a)(1) and 704(a) of Title VII, 42 U.S.C. §§ 2000e-
2(a)(1) and 2000e-3(a). ND DOCR subjected Plaintiff to discrimination and a hostile work
environment based on his race and national origin. ND DOCR further engaged in unlawful
employment practices by retaliating against Plaintiff for opposing the discriminatory and
hostile work environment.
10. The practices complained of in Paragraph 9 include, but are not limited to, Plaintiff's
white supervising officers subjecting Plaintiff to offensive, and unwelcomed race-based

conduct including: commenting to Plaintiff or within Plaintiff's well-known presence, that

 

EBELTOFT
SICKLER

LAWYERS
Case 1:19-cv-00009-DMT-CRH Document 1 Filed 01/10/19 Page 3 of 6

“Dr. Martin Luther King Jr. died because he put his nose in the wrong place. He is not an
American hero.”

11. | ND DOCRalso discriminated against Plaintiff by treating him differently than similarly
situated white officers, including, but not limited to: assigning menial jobs to Plaintiff during
his shift while giving more desirable jobs to other white officers, and even though Plaintiff
had more training, education, and experience than some of them; refusing to give Plaintiff
his “Brass Pin” which documents that a correctional officer has successfully completed
his/her probationary period and allows that officer to be promoted while other white officers
were given their “Brass Pins”; minimizing and/or suppressing Plaintiff's and other black or
minority officers’ professional contributions and achievements at team meetings, while
commending other white officers’ professional contributions and achievements at these
team meetings; and ridiculing and reprimanding Plaintiff for interacting with other black
officers during Plaintiff’s shift while other white officers are not ridiculed and/or reprimanded
for engaging in conversation with each other during their shift.

12. Plaintiff complained about these discriminatory practices and hostile work
environment to ND DOCR’s Human Resource Officer. ND DOCR failed to take prompt or
appropriate corrective action to prevent or remedy the discriminatory or the hostile work
environment caused by the supervising officers’ offensive, threatening and unwelcome
conduct.

13. In retaliation for Plaintiff's complaints about ND DOCR’s discriminatory practices and
hostile employment practices, ND DOCR terminated Plaintiff's employment on or about
September 11, 2017.

COUNT 1:
RACE DISCRIMINATION/HOSTILE WORK ENVIRONMENT

14. | The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

EBELTOFT
SICKLER
LAWYERS

   
 

Case 1:19-cv-00009-DMT-CRH Document 1 Filed 01/10/19 Page 4 of 6

15.  42U.S.C. § 2000e et seg. provides that it is unlawful for an employer to discriminate
against any individual with respect to his compensation terms, conditions, or privileges of
employment, because of such individual’s race or national origin.

16. The effect of the unlawful employment practices complained of above in Paragraphs
9-13 has been to deprive Plaintiff of equal opportunities, and otherwise adversely affect his
status as an employee because of his race and national origin.

17. The unlawful employment practices complained of above were intentional and/or
with reckless indifference to Plaintiff’s federally protected rights.

18. | Asaresult of ND DOCR’s violation of 42 U.S.C. § 2000e et seq., Plaintiff has suffered
and will continue to suffer loss of past and future income and employee benefits, mental
anguish, emotional distress, embarrassment, and other damages.

19, | The total amount of damages suffered by Plaintiff are in excess of $75,000, to be
further determined at trial.

COUNT 2:
REPRISAL DISCRIMINATION

 

20. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full. |

21. 42 U.S.C. § 2000e et seq. provides, inter alia, that it is an unlawful employment
practice for an employer to retaliate/discriminate against any individual because that
individual has opposed any practice made an unlawful employment practice.

22. In retaliation for Plaintiff’s complaints about the racially discriminatory and hostile
work environment as set forth above in Paragraphs 9-13, ND DOCR terminated Plaintiff’s
employment on approximately September 11, 2017.

23. ND DOCR retaliated against Plaintiff because he opposed discrimination on the basis

of race and/or national origin in the workplace in a violation of 42 U.S.C. § 2000e et seq.
Case 1:19-cv-00009-DMT-CRH Document 1 Filed 01/10/19 Page 5 of 6

24.  Asaresult of ND DOCR’s violation of 42 U.S.C. § 2000e et seq., Plaintiff has suffered
and will continue to suffer loss of past and future income and employee benefits, mental
anguish, emotional distress, embarrassment, and other damages.

25. The total amount of damages suffered by Plaintiff are in excess of $75,000, to be
further determined at trial.

PRAYER FOR RELIEF

 

26. ‘WHEREFORE, Plaintiff respectfully requests this Court:

A. Order ND DOCR to make whole Plaintiff by providing compensation for past
and future pecuniary losses resulting from the unlawful employment practices described
in Paragraphs 9-13 above, including but not limited to, out-of-pocket losses, lost pay and
benefits, and job search expenses, in amounts to be determined at trial;

B. Order ND DOCR to make whole Plaintiff by providing compensation for past
and future non-pecuniary losses resulting from the unlawful practices complained of in
Paragraphs 9-13 above, including but not limited to, emotional pain, suffering,

inconvenience, loss of enjoyment of life, and humiliation, in amounts to be determined

at trial;

Cc. Award all of Plaintiff’s costs and disbursements herein, including attorneys’
fees; and

D. Grant such further relief as the Court deems just and equitable.

IV. JURY DEMAND

27. Plaintiff Paul Zondo demands a trial by jury on all issues triable to a jury.

EBELTOFT
SICKLER

LAWYERS
Case 1:19-cv-00009-DMT-CRH Document 1 Filed 01/10/19 Page 6 of 6

Dated this 10th day of January, 2019.

Ebeltoft . Sickler . Lawyers PLLC
Lawyers for the Plaintiff

2272 8 Street West.
Dickinson, North Dakota 58601
701.225.LAWS (5297)
701.225.9650 fax
ngrant@ndlaw.com
sthomas@ndlaw.com

By: /s/ Shea Thomas
Nicholas C. Grant, Lawyer #07102
Shea Thomas, Lawyer #08498

 

LAWYERS
